DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims 
The amendment received on 01 April 2021 has been acknowledged and entered.  
Claims 1 and 31 have been amended.  
Claims 2-30 have been canceled.  
No new claims have been added.  
Claims 1 and 31 are currently pending.

Response to Amendments and Arguments
Applicant's arguments filed 01 April 2021 with respect to the rejection of claims 1 and 31 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues (in REMARKS, pages 11-13), that regarding Step 2A, Prong One, the Examiner argues (office action, pages 8-9): ‘The claims as a whole recite a method of organizing human activity. The limitations of "providing access of the new software application to a user component…"; "creating an incentive to improve performance of the development component in reducing usage time…”; "replacing the previous software application with the new software application…”; and "providing to the user development component the reward from at least one compensator in response to the user component having incurred the negative usage burden from said using the new software application… ", as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components…  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by Applicant asserts that the "providing", "replacing", and "providing" steps in claims 1 and 31 referred to in the preceding argument by the Examiner do not organize human activity and do not recite abstract ideas.  
	In response to Applicant’s argument, the Examiner respectfully notes that “providing access of a new software application to a user,” “replacing previous software,” and “providing the reward” as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations by commercial or legal interactions and/or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components (e.g. processor).  The sub-groupings, commercial or legal interactions and/or managing personal behavior or relationships or interactions between people, encompass both activity of a single person (for example, a person following a set 

Applicant argues (in REMARKS, pages 13-14), that, as part of the Examiner’s Step 2A, Prong One analysis, the Examiner additionally argues (office action, page 9): “Further, in regards to the "processor" ... "executing a previous software application ... and "executing the new software application ... ", the "executing" and "executing" limitations are also recited at a high level of generality and represent no more than mere instructions to apply the judicial exception using generic computer components (processor, previous software application, new software application).”  In response, Applicant asserts that the "processor', "executing a previous software application ... and "executing the new software application..." are additional elements in addition to any abstract idea, as evidenced by 2019 PEG, page 55 which recites: “The courts have also identified examples in which a judicial exception has not been integrated into a practical application: An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea” (emphasis added).  Applicant asserts that the preceding quote from 2019 PEG, page 55 makes it clear that using a computer (or a processor of a computer) to execute a software application is not an abstract idea, but rather is an additional element that is in addition to an abstract idea. Whether this additional element (executing a software application) integrates an abstract idea into a practical application is a different issue that is not relevant to Step2A, Prong One.  Thus, claims 1 and 31 are not patent eligible at Prong One of Step 2 A at least because the recited “creating” step recites an abstract idea, and executing a software application in the computer system is not an abstract idea, 
Applicant argues (in REMARKS, pages 14-15) that regarding Step 2A: Prong Two, Applicant cites 2019 PEG, page 55 which recites: “In the context of revised Step 2A, the following exemplary considerations are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application: An additional element reflects an improvement in the functioning of a computer”.  Applicant asserts that the following combination of limitations is an additional element in claims 1 and 31 that integrates the abstract idea into a practical application that improves functioning of the computer system: “said processor executing the new software application in the computer system as a replacement for executing the previous software application in the computer system, wherein the new software application is being executed more efficiently in the computer system than the previous software application that was previously executed in the computer system before being replaced by the new software application in the computer system”.  Applicant asserts that executing new software application in the computer system more efficiently than executing the previous software application in the computer system clearly improves a functioning of the computer system, because:
(i)    it is notoriously well known that functioning of a computer system includes executing software in the computer system; and
(ii)    it is inherent that new software executing more efficiently than previous software in the computer system is an improvement in the execution of software in the computer system and is thus an improvement in the functioning of the computer system.
In response to Applicant’s arguments, the Examiner respectfully disagrees.  First, Applicant has not shown that executing a new software over old software actually improves the functioning of the computing system.  Secondly, it is not inherent that efficient software improves the function of a computer because it is well known that while a worker may be able to perform a task more efficiently when executing new software over old software on a slow 
Applicant argues (in REMARKS, pages 15-16) that the Examiner argues (office action, pages 10-11): “This judicial exception is not integrated into a practical application. In particular, Claim 1 recites "a computer readable hardware storage device," "program code," "a processor," "a computer system," and "a software application," and "new software application"; and claim 31 recites "a computer system," "a processor," "a memory," "a software application," and "new software application."  However, the processor used to perform the providing, creating, using, and providing steps are recited at a high-level of generality…  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.”  In response, Applicant asserts that Applicant is not relying on the steps, in claims 1 and 31, of "providing", "creating", "replacing", and "providing" referred to in the preceding argument by the Examiner. Instead, Applicant is relying on the preceding combination of limitations as an additional element in claims 1 and 31 that integrates the abstract idea into a practical application by improving functioning of the computer system. Thus, the preceding argument by the Examiner does not refute Applicant’s argument supra.
 	In response to Applicant’s argument, the Examiner respectfully notes that the additional elements in combination with the judicial exceptions have been analyzed as a whole and determined not to provide a technical improvement to a technical problem or an improvement to the overall functioning of a computer system.  Further, Applicant has not established a clear nexus between the claim language and the improvement to technology.  For instance, the claims do not show how or why executing new software which is more efficient that old software 
Applicant argues (in REMARKS, pages 16-17) that the Examiner argues (office action, page 3): “Applicant asserts that executing the new software application in the computer system does not organize human activity and does not fall within any of the subject matter groupings of abstract ideas enumerated in 2019 PEG and October 2019 PEG Update, but rather is an additional element that improves functioning of the computer system due to the new software application that ids executed in the computer system is more efficient than the previously executed software application that the new software application has replaced... Even if Applicant is correct that these steps would not be merely applying the abstract idea on a computer, the step is also an extra solution activity that is well-understood and routine. See at least page 1 of the specification, section related art, particularly, the spec sates "in recent years, a trend of introducing new on-line software applications ... it often turns out that work relating to these application shifts ... ". As shown, it is known that new software is introduced for employees to perform tasks that's already part of their jobs. Therefore, processor executing previous software application and new software application is well-understood and routine.” (emphasis added).  In response, Applicant notes that the preceding argument by the Examiner relies on the Examiner’s allegation that the processor executing the new software application is well-understood and routine, which is an erroneous argument for Step 2A, Prong Two.  See 2019 PEG, page 55 which recites: “Examiners should note, however, that revised Step 2 A specifically excludes consideration of whether the additional elements represent well-understood, routine, conventional activity. Instead, analysis of well-understood, routine, conventional activity is done in Step 2B.”
illustrating cost saving resulting from replacement of a current software application 10 by a new software application 11A or 11B, in accordance with embodiments of the present invention”.  Therefore, the Examiner maintains that Applicant’s argument that the new software is more efficient than the old software is not persuasive because the efficiency is based on cost savings.  Thirdly, on 04/23/2019, the Board found (on page 29) that “Appellant’s Specification in Figure 19 and pages 31-33 identifies the computer components and code implementing the system generically and identify that the algorithm of the invention can be “any configuration of hardware and software, as would be known to a person of ordinary skill in the art” (Spec. 32:18-19), thus, showing that the use of computers to implement the abstract idea is merely using known computers. Further, the Board found on Pages 36-37 that “As seen from the discussion above, Appellant’s claim 28, as well as claims 21—24, 29, and 30 grouped therewith, recite nothing more than the implementation of a combination of abstract ideas using existing computers with no alteration of computer functionality.”  “Appellant’s contentions (Reply Br. 18—21) that the claims recite significantly more than the abstract idea because claim 28 “improve[s] the functioning and utilization of the computer system by reducing usage time spent in using the new software application in the computer system,” thus “providing an incentive for the development component... to reduce the usage time ... in order to reduce or eliminate compensation provided by the development component to the user component” and “increase[] time available for implementing other uses of the computer system” (App. Br. 19) are unpersuasive… For these reasons, we determine the claims do not recite an inventive concept because they simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the abstract idea.” 	Therefore, the Examiner maintains that even with the most recent amendment, Applicant appears to be adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to 
Applicant argues (in REMARKS, pages 17-18) that the Examiner argues (office action, pages 5-7) that the improvement in efficiency due to executing the new application instead of executing the previous software application is a cost savings from executing the new software application instead of executing the previous software application, which is not supported in Applicant's specification.  Applicant's originally filed specification does not anywhere disclose that the improved efficiency of the new software application is a cost savings. Rather, Applicant’s originally filed specification, page 5, line 19 - page 6, line 13 discloses that the new software application is more efficient than the previous software application, and further discloses that the cost of the new application, in comparison with the cost of the previous software application, verses time is caused by a combination of improved efficiency of the new software application and development costs associated with launching the new application.  
Specifically, Applicant’s originally filed specification, page 5, line 19 - page 6, line 13 recites: “FIG. 1 depicts the average cost per task per unit time (C0) as a function of time for the current application 10 under the assumption that the current application continues to be used and is not being replaced. FIG. 1 also depicts the average cost per task per unit time (C1A) as a function of time for the new application 11A that is launched at time T0 and replaces the current application 10. Initially just after time T0, cost C1A is significantly greater than cost C0, because there are development costs associated with the launching of the new application 11A (e.g., software generation costs, software migration and installation costs, user training costs, initial software debugging costs, etc.). However, the new application 11A is more efficient than the current application 10. Thus, as C1A decreases with increasing time, C1A eventually becomes equal to C„ at time T1A and is less than C„ at times greater than T1A. The time T2A denotes the time after which the time-integrated cost of the new application 11A (J C1A(t)dt from T0 to T>T2A) is less than the time-integrated cost of the current application 10 (J C0(t)dt Therefore, an elapse of time of T2A-T0 must occur following launch of the new application 11A at time T0 before the total amount of money spent is less for the new application 11A than for the current application 10.” (emphasis added)
In response to Applicant’s arguments, the Examiner respectfully disagrees.  In the instant specification, on page 6, lines 1-2 recite “FIGS. 1-2 are graphs illustrating cost saving resulting from replacement of a current software application 10 by a new software application 11A or 11B, in accordance with embodiments of the present invention”.  Therefore, the Examiner maintains that Applicant’s argument that the new software is more efficient than the old software is not persuasive because the efficiency is based on cost savings.  Thirdly, on 04/23/2019, the Board found (on page 29) that “Appellant’s Specification in Figure 19 and pages 31-33 identifies the computer components and code implementing the system generically and identify that the algorithm of the invention can be “any configuration of hardware and software, as would be known to a person of ordinary skill in the art” (Spec. 32:18-19), thus, showing that the use of computers to implement the abstract idea is merely using known computers. Further, the Board found on Pages 36-37 that “As seen from the discussion above, Appellant’s claim 28, as well as claims 21—24, 29, and 30 grouped therewith, recite nothing more than the implementation of a combination of abstract ideas using existing computers with no alteration of computer functionality.”  “Appellant’s contentions (Reply Br. 18—21) that the claims recite significantly more than the abstract idea because claim 28 “improve[s] the functioning and utilization of the computer system by reducing usage time spent in using the new software application in the computer system,” thus “providing an incentive for the development component... to reduce the usage time ... in order to reduce or eliminate compensation provided by the development component to the user component” and “increase[] time available for implementing other uses of the computer system” (App. Br. 19) are unpersuasive… For these reasons, we determine the claims do not recite an inventive concept because they simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the abstract idea.” 	Therefore, the Examiner maintains that even with the most recent amendment, Applicant appears to be adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  Therefore, the Examiner maintains the claims are ineligible.  
Applicant argues (in REMARKS, pages 19-20) that the “previous software application” in claims 1 and 33 denotes the “current application 10” in FIG. 1.  Applicant asserts the preceding quote of the originally filed specification, page 5, line 19 -page 6, lines 13, discloses that: (i) the new software application is more efficient than the current software application; (ii) the new software application has a lower average cost per task per unit time than does the current software application after time T1A, because the new software application is more efficient than the current (i.e., previous) software application.  Applicant is not arguing that the new software application improves functioning of the computer system because execution of the new software application results in a lower average cost per task per unit time than does the current software application.  Rather, Applicant is arguing that the new software application improves functioning of the computer system because the new software application is executed in the computer system more efficiently than executing the previous software application in the computer system.  To reiterate, executing new software application in the computer system more efficiently than executing the previous software application in the computer system clearly improves a functioning of the computer system, because:
(i)    it is notoriously well known that functioning of a computer system includes executing software in the computer system; and
(ii)    it is inherent that new software executing more efficiently than previous software in the computer system is an improvement in the execution of software in the computer system and is thus an improvement in the functioning of the computer system.  
Applicant points out that the additional element in claims 1 and 31 is not limited to “executing the new software application in the computer system”, but rather encompasses 
 	In response to Applicant’s arguments, the Examiner respectfully disagrees.  The Specification on page 7, lines 4-13, recites:  The preceding information might lead one to the conclusion that the new application 11B is more cost effective than the application 11A. Such a conclusion is incorrect, however, because the lesser amount of money initially spent to support the new application 11B, in comparison with the relatively greater amount of money initially spent to support the new application 11A, has resulted in a higher cost per task (at a time T2b) with the consequence that the time-integrated cost of the new application 11B… is equal to the time-integrated cost of C0…at a time T2B that exceeds the corresponding time T2A for the new application 11A. Therefore, the reduction in the initial funds for developing application 11B, relative to the initial funds for developing application 11A, did not save money but instead cost money in the long run”.   	 Therefore, the Examiner maintains that even with the most recent amendment, Applicant appears to be adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and a cost savings does not integrate the abstract idea into practical application by showing a technical improvement to a technical problem; and lastly, Applicant’s specification does not show that the efficiency (i.e. cost) of the new software is 
Applicant argues (in REMARKS, page 20), that regarding Step 2B, Since Applicant has presented arguments that claims 1 and 31 are patent eligible under Step 2A: Prong Two, Applicant is not presenting any argument with respect to Step 2B.  Accordingly, Applicant respectfully requests withdrawal of the rejection of claims 1 and 31 under 35 U.S.C. § 101.
 	In response to Applicant’s argument, the Examiner respectfully disagrees for reasons stated above regarding the rejection of claim 1. 
	 
	 			Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 31 are directed to non-statutory subject matter because the claimed invention recites an abstract idea without significantly more.  
Claim 1 is directed to a computer program product (i.e., a manufacture); and Claim 31 is directed to a system (i.e., a machine).  Therefore, claims 1 and 31 both fall within the one of the four statutory categories of invention.
Independent claims 1 and 31 recite providing access of the new software application to a user component of a business entity after the new software application has been developed by a development component of the a business entity; creating an incentive to improve performance of the development component in reducing usage time for using the new software application by reducing a usage burden incurred by the user component and increasing time available for implementing other uses, wherein the usage burden is an expense of using the software application minus an expense of using a previous software application, and wherein incentive is a reward provided to the development component; replacing the providing to the user development component the reward from at least one compensator in response to the user component having incurred  the negative usage burden due to increasing employee productivity having incurred because of said using the new software application, wherein the  reward has a magnitude that is a function of the negative usage burden, and wherein the at least one compensator comprises a component of the business entity. 
 	The claims as a whole recite a method of organizing human activity.  The limitations of “providing access of the new software application to a user component of a business entity after the new software application has been developed by a development component of the a business entity”; “creating an incentive to improve performance of the development component in reducing usage time for using the new software application by reducing a usage burden incurred by the user component and increasing time available for implementing other uses, wherein the usage burden is an expense of using the software application minus an expense of using a previous software application, and wherein incentive is a reward provided to the development component”; “replacing the previous software application with the new software application for the user component using the new software application for the user component as a replacement for use of the previous software application, wherein said using the new software application reduces the usage time for using the new software application by reducing the usage burden incurred by the user component and increasing time available for implementing said other uses, and wherein the reduced usage burden has a negative numerical value and is denoted as a negative usage burden”; and “providing to the user development 
               Further, in regards to the “processor”…“executing a previous software application…”; and “executing the new software application…”, the “executing” and “executing” limitations are also recited at a high level of generality and represent no more than mere instructions to apply the judicial exception using generic computer components (processor, previous software application, new software application). 
              This judicial exception is not integrated into a practical application. In particular, Claim 1 recites “a computer readable hardware storage device,” “program code,” “a processor,” “a computer system,” and “a software application,” and “new software application”; and claim 31 i.e., as a generic processor performing a generic computer function of providing access of the new software application to a user component of a business entity after the new software application has been developed; creating an incentive to improve performance of the development component in reducing usage time for using the new software application; replacing the previous software application with the new software application for the user component and using the new software application for the user component as a replacement for use of the previous software application; and providing to the user development component the reward from at least one compensator in response to the user component having incurred  the negative usage burden such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “computer readable hardware storage device,” “program code,” “a processor,” “a computer system,” and “a software application,” and “new software application” in claim 1; and using “a computer system,” “a processor,” “a memory,” “a software application,” and “new software application” in claim 31 7 to perform the providing, creating, using, and providing steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628                                                                                                      
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628